DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 9-11, 24-26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Stautner et al. (US 2015/0122670) in view of Struthers el al. (US 2008/0011617) and further in view of Kuma et al. (US 4,886,769).
In regard to claim 1, fig. 1-3 of Stautner teaches a cryogenic flux capacitor (CFC) assembly (200) comprising: a CFC core module comprising: 
an inner container (202) comprising a selected one of: (i) a vessel (comprising first vessel 202, see fig. 2); and (ii) a membrane; 
a substrate material (236) provided in the inner container (202) and comprising fluid paths (See ¶ 0045) to distribute fluid during charging and discharging (See ¶ 0025, 0027-0028, 0044-0045; fig. 2). Stautner teaches the gas molecules of the filled-in warm helium are adsorbed by pores of the sorbent material 236, and gets stored inside the reservoir 200. The stored helium is shown by solid black dots in FIG. 2, and is referred to by reference numeral 248 (See ¶ 0045). 
a substrate material (236) comprising a nanoporous media (carbon nanotubes), wherein the substrate material receives the fluid in a gaseous or liquid state via physical adsorption during charging (¶ 0027-0028, 0032, 0044-0045);
a thermally conductive support layer (meshed vessel 206, comprising multiple compartments 218, 220, 222, 224, 226) that maintains a position of the substrate material within the inner container and conductively distributes thermal energy within the inner container, wherein the thermally conductive support layer (206, comprising multiple compartments 218, 220, 222, 224, 226) is positioned substantially across an entire longest surface of the substrate material (See ¶ 0028-0029, 0033; fig. 2). Stautner discloses the thermally conductive support layer 206 extends across the entire surface of the substrate material 236 . In this case, one could also simply consider the first thermally conductive support layer (218) is positioned substantially across an entire longest surface of the substrate material inside it.
an outer insulating container (204) that encompasses the CFC core module (See ¶ 0026; fig. 2); and at least one fluid conduit (213) that directs transfer of at least one of: (i) the fluid in a gaseous or liquid state through the outer insulating container into the CFC core module during charging (See ¶ 0028; fig. 2); and (ii) the fluid in a gaseous state out of the CFC core module and outer insulating container during discharging (See ¶ 0028; fig. 2).
Stautner teaches a substrate material comprising a nanoporous media (sorbent material 236 comprising carbon nanotubes, see ¶ 0032), but does not explicitly teach the nanoporous media comprising aerogel material suspended/within a fiber matrix.
However, Struthers teaches a storage device for sorption and desorption of molecular gas contained by storage sites of nano-filament laded reticulated aerogel, wherein the storage device comprises a substrate material comprising a nanoporous media such as an aerogel material inter-engaged/attached with the substrate (fiber matrix e.g., aerogel blanket), wherein a fluid in a gaseous or liquid state via physical adsorption during charging (See ¶ 0011-0013, 0041, 0155-0158; fig. 5A-5e). 
In addition, it is well known in the art to use aerogel material within a fiber matrix for gas adsorption, wherein Kuma teaches a honeycomb structured gas adsorbing element formed of sheets consisting mainly of a uniform mixture of synthesized zeolite and chemically synthesized metal silicate aerogel is more efficient compared with a honeycomb structured sheets consisting mainly of only metal silicate aerogel. Kuma further teaches the fibers contained in the element work to increase resistance of a humidity adsorbing block against a sudden change in temperature and humidity. Kuma teaches a gas adsorbing element and method of manufacturing, wherein a nanoporous media (aerogel) attached as a coating around a portion of substrate material (See Abstract, col. 7, lines 30-39; col. 8, lines 55 to col. 9, line 7). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify substrate material of Stautner with a substrate material comprising a nanoporous media such as an aerogel blanket attached to the substrate, in view of the teachings of Struthers/Kuma, in order to provide a large potential surface area for molecular gas sorption by both the nano-filaments and the supporting carbon aerogel (See ¶ 0012 of Struthers).

In regard to claim 2, Stautner teaches the CFC assembly of claim 1, wherein the thermally conductive support layer (206, mesh of) comprises a channeled surface to facilitate fluid movement (¶ 0029). Stautner teaches the fluid 248 to go all the way to the bottom which implicitly mean that the thermally conductive support layer 206 has to allow the fluid to pass all the way to the bottom of the vessel 202.  
In regard to claim 3, Stautner teaches the CFC assembly of claim 1, further comprising a heat controller (28, 238) that supplies heat to the CFC core module to cause the fluid to release from the nanoporous material to initiate discharge of fluid in a gaseous state from the CFC core module (See fig. 1; ¶ 0017-0022, 0028, 0038, 0047, 0048; fig. 1, 2).
In regard to claim 5, Stautner teaches the CFC assembly of claim 1, further comprising a thermally conductive transfer member (228) thermally coupled to the thermally conductive support layer (206) and extending externally to the outer insulating container to at least one of: (i) send heat energy out of the CFC core module to decrease an internal temperature for charging and storage (See ¶ 0035-0036, 0040, 0042-0043; fig. 2); and (ii) receive heat energy to initiate discharging of the fluid in the gaseous state (See ¶ 0035-0036, 0040, 0042-0043; fig. 2).
In regard to claim 6, Stautner teaches the CFC assembly of claim 5, further comprising a heat exchanger (228) coupled to the thermally conductive transfer member to decrease temperature within the CFC core module to increase adsorption of the fluid by the nanoporous media during charging (See ¶ 0030-0031, 0035-0036, 0040-0044; fig. 2).
In regard to claim 7, Stautner teaches the CFC assembly of claim 1, wherein the at least one conduit (213) comprises a first flow tube that directs a flow of fluid of a different temperature than the internal temperature that is outside of the CFC assembly to the CFC core module to at least one of: (i) receive cold power to decrease the internal temperature for charging and storage (see ¶ 0028; and (ii) increase the internal temperature for discharging (see ¶ 0028, 0040, 0044-0045). Note that Stautner teaches a single gas-filling line evacuation line 213, the first vessel 202 may have an evacuation line separate from a gas filling line (See ¶ 0028). Further, since Stautner teaches a conduit to introduce a fluid, the conduit is capable of introducing a fluid at different temperature than the internal temperature. 
In regard to claim 9, Stautner teaches the CFC assembly of claim 7, wherein the at least one conduit (213) comprises a second flow tube that directs a flow of fluid in a gaseous state from the CFC core module out of the container during at least one of: (i) venting during storage; and (ii) discharging (see fig. 2; ¶ 0028, 0040, 0044). Note that Stautner teaches the at least one conduit (a single gas-filling line evacuation line 213), the first vessel 202 may have an evacuation line separate from a gas filling line (See ¶ 0028).
In regard to claim 10, Stautner teaches the CFC assembly of claim 1, further comprising a heat exchanger (e.g. 228, 238) coupled through the container to decrease the cryogenic temperature within the substrate material to extend storage of the physically adsorbed fluid (See at least fig. 2; ¶ 0034-0036, 0038, 0045).
In regard to claim 11, Stautner teaches the CFC assembly of claim 1, further comprising a heat exchanger (246) coupled through the container to increase the cryogenic temperature within the substrate material (236) to initiate discharging of the fluid in gaseous state (see at least fig. 2; ¶ 0037, 0039, 0040-0041).
In regard to claim 24, Stautner teaches the CFC assembly of claim 1, wherein the outer insulating container (204) comprises a non-pressurized container that exposes the CFC core module to ambient pressure (See ¶ 0025-0026; fig. 2).
In regard to claim 25, Stautner teaches the CFC assembly of claim 1, wherein the outer insulating container (204) comprises a pressure vessel that exposes the CFC core module to a selected pressure level (See ¶ 0025-0026; fig. 2).
In regard to claim 26, Stautner teaches the CFC assembly of claim 1, wherein the outer insulating container (204) comprises a vacuum jacket that insulates at least a portion of the CFC core module (see ¶ 0026).
In regard to claim 28, Stautner teaches the CFC assembly of claim 1, further comprising: at least one temperature sensor (237) positioned to sense temperature of the CFC core module; and a heat controller in communication with the at least one temperature sensor to control charging and discharging (See fig. 2; ¶ 0038).
In regard to claim 29, Stautner teaches the CFC assembly of claim 1, further comprising: more than one temperature sensor (one or more temperature sensors 237) positioned at different vertical positions within the CFC core module to sense temperatures within the CFC core module (See ¶ 0038; fig. 2); and a controller communicatively coupled to the more than one temperature to determine a remaining stored capacity of the CFC core module based on the respective sensed temperatures at the different vertical positions (See ¶ 0038).
In regard to claim 30, Stautner teaches the CFC assembly of claim 1, further comprising a refrigeration subsystem (228) coupled to the CFC module to at least one of: (i) charge (interpreted as: control) and (ii) maintain the fluid in a liquid state, 
wherein said refrigeration subsystem comprises a selected one of: (i) a cryogenic fluid supply (See ¶ 0042-0045); (ii) a thermally conductive link coupled to an external source of cooling (See ¶ 0042-0045); and (iii) a conductive heat exchanger (228) coupled to an external source of cooling [240/238] (See ¶ 0034-0035; fig. 2).

In regard to claim 31, fig. 1-3 of Stautner teaches a cryogenic flux capacitor (CFC) storage system (200) comprising: a source subsystem that provides fluid in a gaseous or liquid state (it is inherent some kind of conventional source have to provide the fluid through 213 into the vessel 202, see fig. 2; ¶ 0028); a destination subsystem (14) that utilizes the fluid in a gaseous state (transferred via 13, see fig. 1; ¶ 0014, 0037); a CFC core module comprising: an inner container (202) comprising a selected one of: (i) a vessel (comprising first vessel 202, see fig. 2); and (ii) a membrane; 
a substrate material (236) provided in the inner container (202) and comprising fluid paths (See ¶ 0045) to distribute fluid during charging and discharging (See ¶ 0025, 0027-0028, 0044-0045; fig. 2). Stautner teaches the gas molecules of the filled-in warm helium are adsorbed by pores of the sorbent material 236, and gets stored inside the reservoir 200. The stored helium is shown by solid black dots in FIG. 2, and is referred to by reference numeral 248 (See ¶ 0045). 
a substrate material (236) comprising a nanoporous media (carbon nanotubes), wherein the substrate material receives the fluid in a gaseous or liquid state via physical adsorption during charging (¶ 0027-0028, 0032, 0044-0045);
a thermally conductive support layer (meshed vessel 206, comprising multiple compartments 218, 220, 222, 224, 226) that maintains a position of the substrate material within the inner container and conductively distributes thermal energy within the inner container, wherein the thermally conductive support layer (206, comprising multiple compartments 218, 220, 222, 224, 226) is positioned substantially across an entire longest surface of the substrate material (See ¶ 0028-0029, 0033; fig. 2). Stautner discloses the thermally conductive support layer 206 extends across the entire surface of the substrate material 236 . In this case, one could also simply consider the first thermally conductive support layer (218) is positioned substantially across an entire longest surface of the substrate material inside it.
an outer insulating container (204) that encompasses the CFC core module (See ¶ 0026; fig. 2); and at least one fluid conduit (213) that directs transfer of at least one of: (i) the fluid in a gaseous or liquid state through the outer insulating container into the CFC core module during charging (See ¶ 0028; fig. 2); and (ii) the fluid in a gaseous state out of the CFC core module and outer insulating container during discharging (See ¶ 0028; fig. 2).
a supply of fluid coupled to the at least one fluid conduit [213] (see ¶ 0028).
Stautner teaches a substrate material comprising a nanoporous media (sorbent material 236 comprising carbon nanotubes, see ¶ 0032), but does not explicitly teach the nanoporous media comprising aerogel material suspended/within a fiber matrix.
However, Struthers teaches a storage device for sorption and desorption of molecular gas contained by storage sites of nano-filament laded reticulated aerogel, wherein the storage device comprises a substrate material comprising a nanoporous media such as an aerogel material within a fiber matrix (e.g., aerogel blanket), wherein a fluid in a gaseous or liquid state via physical adsorption during charging (See ¶ 0011-0013, 0041, 0157). 
In addition, Kuma also teaches gas adsorbing element and method of manufacturing, wherein a nanoporous media (aerogel) attached as a coating around a portion of substrate material (See Abstract, col. 7, lines 30-39). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify substrate material of Stautner with a substrate material comprising a nanoporous media such as an aerogel blanket, in view of the teachings of Struthers/Kuma, in order to provide a large potential surface area for molecular gas sorption by both the nano-filaments and the supporting carbon aerogel (See ¶ 0012 of Struthers).
Stautner further teaches a refrigeration subsystem (228) coupled to the CFC core module to control the temperature of temperature of the module, wherein the refrigeration subsystem comprises a dry ice pellets or a combination of dry ice pellets and liquid nitrogen (see ¶ 0042-0045), but does not explicitly teach convert fluid in a gaseous state to a liquid state or maintain fluid in a liquid state. However, Stautner further teaches the sorbent material 236 is directly cooled by the tube 228, and indirectly cooled by indirect transmission of heat from the sorbent material 236 to the tube 228 via the trays 216, the lid 214, and the thermally conductive base 208.  The direct and indirect cooling of the sorbent material 236 via the trays 216, the lid 214 and the thermally conductive base 208 results in even distribution of coolness across the sorbent material 236 in the compartments 218, 220, 222, 224, 226.  The cooling of the sorbent material 236 continues till the sorbent material 236 cools down to reach a storage temperature [temperature is in the range of about -80ºC. to -100ºC (See ¶ 0043). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to cool down the fluid to a desired temperature as a routine skill in the art, for the purpose of storing the fluid to the desired temperature and phase (liquid, sold or gas). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stautner, Struthers and Kuma as applied to claim 1 above, and further in view of Wowk et al. (US 2005/0016198).
In regard to claim 4, Stautner teaches the CFC assembly of claim 1, further comprising a resistive heater element positioned within the outer insulating container and connectable to a heat controller via electrical conductors that pass through the outer insulating container (See ¶ 0015, 0034). Assuming, arguendo, that Applicant contends one of ordinary skill in the art would not understand thermoelectric heater of Stautner to be a resistive heater element, it would be obvious to one of ordinary skill in the art to employ a resistive heater element as thermoelectric heater, as taught by Wowk, fig. 1, element 14; ¶ 0020, for the purpose of providing heating to the container. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a resistive heater element as a thermoelectric heater, as taught by Wowk, for the same purpose of providing heat to the container.

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive, unless otherwise noted below.
Applicant's arguments (Remarks page 2) that the cover sheet that came with the Action indicates that the rejections are non-final. However, the Action itself uses the boilerplate for a final rejection. Based on the substance of the rejections, the applicant would assume that this should be a non-final rejection (and even in that scenario, some of the rejections appear to be improper). This is because the examiner is using all new grounds for rejection (adding a reference to the obviousness rejections and making completely new 112 rejections) and the applicant did not modify the claims in the previous non- final Action response.
In response, examiner agrees with applicant’s argument regarding the type of the previous action. As shown in the cover sheet, the previous office action is a non-final action.
Applicant's arguments (Remarks page 2-3) that it is improper and unfair to the applicant to raise such issues three Actions after the applicant made amendments to the claims. The applicant amended the claims in response to the Action sent on 1/14/21. The examiner sent further Actions that were responded to, with no amendments to the claims, on 5/27/21 and 3/9/22; neither of these Actions mentioned any type of 112 issues associated with the amended claims. It is an examiner’s responsibility to provide all viable grounds for rejection in each Action, particularly potential defects in the claims (such as 112 rejections). This is critical to the prosecution of each application as it allows applicants to make decisions regarding applications based on the full status of applications. In not following the USPTO protocol for such rejections, an examiner risks unfairly placing extra costs on applicants.
In response, examiner disagrees. The previous office action was made non-final and reopened prosecution and the applicant has been given an opportunity to respond.  Therefore any issues not previously addressed may be fully addressed by the applicant and the allegation of unfairness is not consistent with the law or the MPEP. 
Applicant's arguments (Remarks page 3), regarding 35 U.S.C. 112(a) and (b) rejections, wherein applicant argued that the examiner states in the Action, paragraph 0042 states “Nanoporous media 114 can be attached by being substantially surrounded and contained by substrate material 110, such as within a mat or batting.” The applicant asserts that this is the definition of suspended to one skilled in the art. Any person with training or experience in the chemical arts would understand this description is equivalent to the meaning of suspended by those skilled in the art. As such, one skilled in the art would understand that the above sentence fully supports using the term “suspended” in the claims.
In response, As long as the term “suspended” does not exclude any kind of attachment or positioning of the nanoporous media (aerogel) with a substrate, then examiner agree to the term “suspended” to be equivalent to the description stated in applicant’s specification (¶ 0042)…Nanoporous media 114 can be attached as a coating around a portion of substrate material 110, such as around a fiber. Nanoporous media 114 can be attached by being substantially surrounded and contained by substrate material 110,…, examiner hereby withdrawn the previous 112(a) and (b) rejection. Note: any prior art that teaches that discloses a nanoporous media attached as a coating around a portion of substrate, or attached by being substantially surrounded and contained by substrate material is considered to meet the term.
Applicant's arguments (Remarks page 4-5) that “to provide a large potential surface area for gas sorption” is not a reasonable technical impetus to replace the activated charcoal in Stautner with the materials disclosed in these references. Nothing in Stautner or the other references implies that the surface area of the activated charcoal in Stautner is lacking or providing greater surface area would in any way improve the workings of the device disclosed in Stautner. In fact, since the Stautner reference discloses a device for moving only molecules of gas into and out of the device, there would be no reason to one skilled in the art to contemplate increasing the surface area of the activated charcoal in the Stautner device.  Nothing in the Struthers or Kuma references states or implies that using the materials disclosed in the references would even increase the surface area compared to the Stautner reference embodiment. The activated charcoal in Stautner sits on trays; if the materials disclosed in Struthers or Kuma were sitting on a tray, it would not increase the surface area of activated material as the examiner suggests.
In response, the allegation is unpersuasive. The motivation is simply based upon the fact that a carbon aerogel structure laden with graphite nano-filament storage, can be used to contain significant quantities of molecular hydrogen, and the advantage is the large potential surface area provided by both the nano-filaments and the supporting carbon aerogel for molecular gas sorption.  This is supported by Stautner (See ¶ 0012). Therefore, one of ordinary skill in the art would be motivated to modify the nanoporous media (carbon nanotubes) of Stautner with nanoporous media such as an aerogel material inter-engaged/attached with the substrate for the above same reasons. 
Applicant's arguments (Remarks page 6) that the Struthers reference clearly indicates that the reticulated aerogel used therein is a monolithic aerogel. Paragraph 0043 of the present application clearly states that monolithic aerogel material cannot be used in the present invention. Therefore, one skilled in the art would be led away from ever considering combining the Struthers material with the Stautner disclosure to obtain the present invention as the examiner suggests.
In response, the allegation is unpersuasive. Struthers does not simply use only a monolithic aerogels as the only substrate as applicant argued, but rather Struthers teaches a polymeric structure (substrate) of interconnected particles creating open cells comprises a nanostructure (carbon aerogel structure/could be monolithic) grown on said polymeric structure (See Struthers 0155-0161; fig. 5A-5e). In addition, the rejection has shown through additional prior art (in view of Kuma) that the aerogel limitations are known and obvious. Therefore, the argument is not persuasive. 
Applicant's arguments (Remarks page 6) that it isn’t clear how Kuma reference is being incorporated into the argument. The examiner states that Kuma discloses a gas adsorbing element having aerogel as a coating around substrate material. No other information, comparison, or argument is provided. Hence, on its face, no prima facia obviousness argument can be supported related to this reference.
In response, Kuma reference is provided as an additional reference to teach that it is well known in the art to use a nanoporous media (aerogel) attached/coating around a portion of substrate material for gas adsorbing element. Kuma teaches a honeycomb structured gas adsorbing element formed of sheets consisting mainly of a uniform mixture of synthesized zeolite and chemically synthesized metal silicate aerogel is more efficient compared with a honeycomb structured sheets consisting mainly of only metal silicate aerogel. Kuma further teaches the fibers contained in the element work to increase resistance of a humidity adsorbing block against a sudden change in temperature and humidity. 
The declaration under 37 CFR 1.132 filed on July 26, 2022 is insufficient to overcome the rejection of claims 1 and 31 based upon under 35 U.S.C. 103 as set forth in the last Office action because:  
Applicant argued (page 2 of the declaration) that the examiner has indicated that the material disclosed in Struthers could replace the active charcoal in the Stautner reference to obtain the present invention. However, this argument is technically inaccurate. The examiner appears to be confused regarding the chemical makeup of the material in Struthers reference verses the present invention. The Struthers reference discloses a material using a monolithic aerogel substrate with a carbon nanotubes grown on the substrate as the active gas adsorbing material. The present invention uses an aerogel nanoporous media as the active gas absorbing material suspended in a substrate material. 
In response, the allegation is unpersuasive. Struthers does not simply use only a monolithic aerogels as the only substrate as applicant argued, but rather Struthers teaches a polymeric structure (substrate) of interconnected particles creating open cells comprises a nanostructure (carbon aerogel structure/could be monolithic) grown on said polymeric structure (See Struthers 0155-0161; fig. 5A-5e). In addition, examiner provide an addition prior art (in view of Kuma) to teach the missing limitations. Therefore, the argument is not persuasive. 
Applicant argued (page 3 of the declaration) that Kuma reference is not a nanoporous aerogel material suspended in a substrate. Rather, it appears that the material merely resides on the paper honeycomb filter structure.
In response, the allegation is unpersuasive. As stated above in the previous argument response, the term “suspended” is defined as: being attached as a coating around a portion of substrate material, or attached by being substantially surrounded and contained by substrate material. It appears applicant is contradicting own definition of what an “aerogel material suspended in a substrate” means. According to applicant’s invention, the aerogel is simply being attached as a coating or contained within a portion of substrate material. Therefore, Kuma clearly disclose a nanoporous media (aerogel) attached as a coating around a portion of substrate material (See Abstract, col. 7, lines 30-39). Therefore, the argument is not persuasive.
Applicant argued (page 3 of the declaration) that nothing in Kuma reference suggest that the material disclosed therein would work as required in Stautner reference. The device described in Kuma is only described as a filter type device that can remove small amount of certain types of gases from other gases. Nothing in the reference even implies that after removal of the certain types of gases, those gases could be released from the filter device. The device in Stautner requires that the molecules of gas are adsorbed and then released. Therefore, those skilled in the art would never consider such a replacement. 
In response, the allegation is unpersuasive. Applicant’s argument is structured as if Kuma must perform all of the functional language of the claim alone. However, Stautner teaches all of the claimed languages of the independent claims including a substrate material comprising a nanoporous media, except that the nanoporous media comprises aerogel material suspended/within a fiber matrix. Kuma is only relied upon for showing nanoporous media comprising aerogel material suspended/within a fiber matrix is well known in art. Kuma discloses a well-known gas adsorbing element in the art, wherein the element/structure comprising a nanoporous media (aerogel) attached as a coating around a portion of substrate material (See Abstract, col. 7, lines 30-39). The argument that that the nanoporous media (aerogel) of Kuma won’t work in Stautner is not persuasive. 
Therefore, the declaration provided by the applicant is not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763